Citation Nr: 1620871	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  08-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin disability, to include scarring and alopecia, as secondary to service-connected recurrent genitourinary infections with stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970 and from June 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2010, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The case was remanded by the Board for additional development in May 2010 and April 2013, and now returns to the Board for appellate consideration of the case.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's scarring alopecia is proximately due to service-connected recurrent genitourinary infections with stricture.


CONCLUSION OF LAW

The criteria for service connection for scarring alopecia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran contends that his skin disability is due to the medication which he takes for his service-connected genitourinary disability.  Alternatively, the Veteran raises the possibility that his skin disability is due to exposure to herbicides while serving in Vietnam.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson' disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309; see Final Rule, 78 Fed. Reg. 54,763 -65 (September 6, 2013).

The record shows that the Veteran had service in the Republic of Vietnam during the Vietnam era.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Here, the issue presented is whether the Veteran's claimed skin disability is related to his military service on a direct, including presumptive, basis.  The Veteran has a current diagnosis of scarring alopecia.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption is not warranted here, as scarring alopecia is not among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  In this regard, a July 2013 VA examiner verified that the Veteran did not have chloracne after a thorough examination looking for chloracne lesions.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  In this regard, service treatment records are negative for a chronic skin disability, and there has been no competent evidence of record linking the Veteran's current skin disability to service. 

However, having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection on a secondary basis.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed skin disability to use of the medication "oxybutynin" for his service-connected genitourinary disability.

The medical evidence of record includes a nexus opinion linking the Veteran's scarring alopecia to the medication.  In this regard, in an August 2008 letter, Dr. J.M. provided an opinion that "there is a clear link to the [Veteran's] use of the medication and the [(skin)] symptoms that he is experiencing."  In support of this opinion, Dr. M. stated that the Veteran had initially reported that the alopecic areas of chronic irritation and itching started when he began taking the medication oxybutynin for his bladder hypertonicity and bladder neck obstruction.  When he was placed on oxybutynin, also known as Ditropan, he started having multiple side effects to the medication including chronic itching, blurred vision, dry eye syndrome, and impotence.  Dr. M. stated that the chronic itching resulted in chronic inflammation from scratching of the areas, which resulted in chronic scar tissue, which led to alopecia of the scalp area.  Significantly, Dr. M. noted that the Veteran has had trial periods off of the oxybutynin, which were not sustainable because the symptoms of his hypertonicity of the bladder and bladder neck obstruction became much more intolerable; he had to go back on the oxybutynin.  It was noted that during the periods when the Veteran was off of the medication, the majority of his side effects dissipated, such as the dry eye syndrome, dry mouth, chronic itching, and drowsiness.  However, once he restarted the medication the symptoms returned.

In contrast, a November 2010 VA examiner opined that the Veteran's current skin condition, to include "scarring alopecia," was less likely than not proximately due to or the result of the Veteran's use of medication for service-connected genitourinary condition.  In support of this opinion, the examiner stated the following:

Oxybutynin statistically may cause pruritis due to allergic reaction to the drug in a very small number of patients, ...  If allergic reaction does occur shortly after the medication is stared, it is standard of care to stop the medication, and retry once the pruritis resolves if the drug is necessary and there is no substitute.  If the pruritis recurs a second time in relationship to resuming the drug, then it would be likely the pruritis was due to an allergic reaction to the drug.  It is not standard of medical practice to continue to prescribe a drug a patient is allergic to.  [The Veteran] did not complain of pruritis at the time of starting the drug, although did complain of other side effects.  The veteran's claim today that the pruritis caused alopecia may actually have some basis to it, as alopecia is known to occur when patients pick at an area of skin repetitively.  However, the disease of scarring alopecia, ... , is unrelated to scratching and is likely a genetically mediated condition, although underlying cause has not been well established.

Additionally, a July 2013 VA examiner concurred with the November 2010 VA examiner's opinion, noting that "[o]xybutynin is unlikely to have caused the degree of itching/scratching which the Veteran experienced."

The Board finds that the foregoing opinions to be well-reasoned and persuasive in light of the explanation provided by the physicians, as well as their expertise in this matter.  Although Dr. M. did not have access to the Veteran's claims file, he indicated that he has been treating the Veteran since August 2006 for the skin condition and he was involved as a plastic surgeon to remove the areas of chronic scar tissue and rearrange the Veteran's scalp.  Thus, Dr. M. is very knowledgeable about the Veteran's medical history.  

Further, the November 2010 VA examiner's opinion was based in part on noting that the Veteran starting taking oxybutynin in 1997 but did not seek treatment for any skin symptoms until 2002.  However, the Veteran testified during the May 2010 Board hearing that he started experiencing symptoms such as itching shortly after he was started on oxybutynin.  In this regard, lay testimony is competent to establish the presence of observable symptomatology, such as itching, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Further, the Board finds no reason to disbelieve the Veteran's statements regarding his initial observable symptoms of itching in 1997 ever since he was started on oxybutynin.  The medical evidence of record reflects that the Veteran has consistently reported the onset of his skin symptoms to be around 1997.

The November 2010 VA examiner also reasoned that if allergic reaction occurs after the medication is started, it is standard of care to stop the medication, and retry once the pruritis resolves; if the pruritis recurs a second time in relationship to resuming the drug, then it would be likely the pruritis was due to an allergic reaction to the drug.  However, Dr. M. pointed out that the Veteran has had trial periods off of the oxybutynin, which were not sustainable because the symptoms of his genitourinary disability became much more intolerable.  Dr. M. indeed stated that during the periods when the Veteran was off of the medication, the majority of his side effects dissipated; however, once he restarted the medication the symptoms returned.

Based on the foregoing, the Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection for scarring alopecia is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for scarring alopecia is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


